Name: COMMISSION REGULATION (EEC) No 1383/93 of 4 June 1993 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Europe;  European organisations
 Date Published: nan

 No L 136/24 Official Journal of the European Communities 5. 6. 93 COMMISSION REGULATION (EEC) No 1383/93 of 4 June 1993 amending Regulation (EEC) No 1226/92 on communication by the Member States to the Commission of information on imports of certain products processed from fruit and vegetables imports take place ; whereas such dates should therefore be replaced by more appropriate ones for the periods in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables and Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 638/93 (4), and in particular Article 38 ( 1 ) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1226/92 as amended by Regulation (EEC) No 1 824/92 (6) fixes the products in respect of which information on imports and countries of origin must be communicated ; whereas it is currently appropriate to extend the list of products and countries of origin to take account of new sensitive products and the new interim association agreements concerning Romania and Bulgaria ; Whereas Regulation (EEC) No 1226/92 also fixes the dates on which the information on imports is to be communicated ; whereas such dates are not suitable for the first months of the marketing year, when most HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1226/92 is hereby amended as follows : 1 . the following subparagraph is added to Article 1 (2) : 'However, for June, July and August, the dates 25 and 10 of each month shall be replaced by 20 and five of each month.' ; 2. the Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . 0 OJ No L 166, 20 . 6. 1992, p . 5. (J) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4) OJ No L 69, 20. 3 . 1993, p. 7. 0 OJ No L 128 , 14 . 5. 1992, p . 18 . 6 OJ No L 185, 4. 7. 1992, p . 13 . 5. 6 . 93 Official Journal of the European Communities No L 136/25 ANNEX CN code Description Taric code Country of origin ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening 0811 10 11*10 matter, with a sugar content exceeding 13 % by weight : whole fruit ex 0811 10 11 Frozen strawberries, containing added sugar or other sweetening 0811 10 11*90 matter, with a sugar content exceeding 1 3 % by weight : other ex 0811 10 19 Frozen strawberries, containing added sugar or other sweetening 0811 10 19*10 matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 10 19 Frozen strawberries, containing added sugar or other sweetening 0811 10 19*90 matter, with a sugar content exceeding 1 3 % by weight : other ex 0811 10 90 Frozen strawberries, not containing added sugar or other sweetening 0811 10 90*10 matter : whole fruit ex 0811 10 90 Frozen strawberries, not containing added sugar or other sweetening 0811 10 90*90 matter : other ex 0811 20 19 Frozen raspberries, containing added sugar or other sweetening 0811 20 19*11 matter, with a sugar content not exceeding 13 % by weight : whole fruit ex 0811 20 19 Frozen raspberries, containing added sugar or other sweetening 0811 20 19*19 matter, with a sugar content not exceeding 13 % by weight : other ex 0811 20 31 Frozen raspberries, not containing added sugar or other sweetening 0811 2031*10 matter : whole fruit ex 0811 20 31 Frozen raspberries, not containing added sugar or other sweetening 0811 20 31*90 matter : other ex 081 1 20 39 Frozen blackcurrants not containing added sugar or other sweetening 081 1 20 39*10 Poland matter : without stalks Czechoslovakia ex 81 1 20 39 Frozen blackcurrants not containing added sugar or other sweetening 081 1 20 39*90 &gt; Romank matter : other ( Bulgaria ex 0811 20 51 Frozen redcurrants not containing added sugar or other sweetening 0811 20 51*10 Yugoslavia as matter : without stalks constituted at 1 January 1991 ex 0811 20 51 Frozen redcurrants not containing added sugar or other sweetening 0811 20 51*90 matter : other 081 2 20 00 Strawberries, provisionally preserved  0812 90 50 Blackcurrants, provisionally preserved  0812 90 60 Raspberries, provisionally preserved  ex 0810 10 10 Strawberries from 1 May to 31 July, intended for processing 0810 10 10*10 ex 0810 10 90 Strawberries from 1 August to 30 April, intended for processing 0810 10 90*11 0810 10 90*21 0810 10 90*32 0810 10 90*36 0810 10 90*41 0810 10 90*51 ex 0810 20 10 Raspberries intended for processing 0810 20 10*11 0810 20 10*21 ex 081030 10 Blackcurrants intended for processing 081030 10*10 ex 0810 30 30 Redcurrants intended for processing 08103030*10 ex 2009 80 34 Blackcurrant juice 2009 80 34*90 ex 2009 80 39 2009 80 39*90 ex 2009 80 80 2009 80 80*90 ex 2009 80 85 2009 80 85*90 ex 2009 80 93 2009 80 93*90 ex 2009 80 99 2009 80 99*90